Citation Nr: 0639945	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-11 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for fracture of 
the right tibia and fibula, with scarring over the right 
tibia, rated as 20 percent disabling prior to December 9, 
2004 and as 30 percent disabling as of December 9, 2004.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The veteran had active service from December 1948 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a June 2006 rating decision, the RO resolved in the 
veteran's favor the issues of service connection for limited 
motion of the right ankle, rated at 20 percent disabling; 
right knee lateral instability, rated at 10 percent 
disabling, and osteoarthritis of the right knee, rated at 10 
percent disabling on the basis of painful or limited motion 
of the right knee.  The veteran has not appealed these 
ratings, nor has he appealed the effective dates assigned by 
the RO.  Therefore, these matters are not currently before 
the Board.  The single remaining issue, listed above, now 
returns to the Board for final appellate review following a 
remand to the RO in March 2006.


FINDINGS OF FACT

1.  Prior to December 9, 2004, the veteran's disability was 
manifested by not more than malunion of the tibia/fibula 
which was not productive of more than moderate ankle/knee 
disability.

2.  As of December 9, 2004, the veteran's disability is 
manifested by not more than marked knee or ankle disability 
exclusive of symptoms involving the knee and ankle which are 
separately rated; there is no evidence of nonunion of the 
tibia and fibula resulting in loose motion.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a fracture of the right tibia and 
fibula prior to December 9, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2006).    

2.  The criteria for a disability rating greater than 30 
percent for residuals of a fracture of the right tibia and 
fibula, as of December 9, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's fracture of the right tibia and fibula, with 
scarring over the right tibia, was rated as 20 percent 
disabling prior to December 9, 2004 and as 30 percent 
disabling after December 9, 2004 under Diagnostic Code (Code) 
5262, impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  
Under Code 5262, a 20 percent rating is assigned for malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is assigned when there is 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A maximum schedular rating of 40 percent is 
awarded when there is nonunion of the tibia and fibula with 
loose motion, requiring a brace.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See VAOPGCPREC 
9-98 (the medical nature of the particular disability 
determines whether the diagnostic code is predicated on loss 
of range of motion).  In addition, when the disability 
involves arthritis, special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion.  
38 C.F.R. § 4.59.  As mentioned earlier, the RO granted 
service connection for limited motion of the right ankle, 
right knee lateral instability, and osteoarthritis of the 
right knee.  The veteran has not appealed the assignments of 
these ratings or their effective dates.  Care must be taken 
to avoid evaluating the same disability under various 
diagnoses.  That is, the evaluation of the same manifestation 
under different diagnoses is precluded.  See 38 C.F.R. 
§ 4.14.  

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.

In this case, prior to December 9, 2004, there is no evidence 
of malunion of the tibia and fibula with marked knee or ankle 
disability to warrant a rating greater than 20 percent under 
Code 5262.  Records of VA treatment in 2002 and 2003 are of 
record and of particular interest is the report of an 
orthopedic consultation in January 2003 which shows that the 
veteran complained of some occasional pain at the fracture 
site on occasion and some pain and popping of the right knee 
which was described as intermittent.  He walked with a slight 
limp favoring the right side and was able to heel-toe walk, 
but could not fully squat.  He did not use any assistive 
devices.  The impression was mild degenerative joint disease 
and chondromalacia of the right knee.  He was seen again in 
July 2003, at which time he was given a cane for use as 
needed.  On the basis of this evidence, there is nothing to 
suggest that the fracture residuals could be considered more 
than moderate and certainly do not approach the criteria for 
a rating greater than 20 percent under Code 5262 prior to 
December 9, 2004. 38 C.F.R. § 4.7.

On December 9, 2004, the veteran underwent a special VA 
examination when he complained of some intermittent aching of 
the leg and some swelling from below the knee to the ankle.  
On examination, findings included a 20-centimeter, well-
healed, mildly cross-hatched, hypopigmented scar over the 
anterior aspect of the tibia which is mildly painful along 
the entire course; normal clinical contour of the tibia 
without any valgus or varus deformity; right knee range of 
motion from 0 degrees of extension to 120 degrees of forward 
flexion, with 1+ anterior cruciate laxity, 2+ medial 
collateral laxity for instability, and pain to palpation over 
the medial joint line space of the right knee, with pain 
reproduced with passive range of motion; negative 
interarticular effusion in the right ankle with decreased 
range of motion ranging from 0 degrees dorsiflexion to 14 
degrees plantar flexion; multiple screws transfixing the 
right distal tibia; and radiographic changes consistent with 
open reduction internal fixation comminuted distal tibia 
fracture.  

In a VA bones/joints examination report dated April 2006, the 
examiner opined that the veteran's posttraumatic 
osteoarthritis of his right ankle with loss of range of 
motion, as well as his moderate posttraumatic osteoarthritis 
of his right knee with pain and instability, are a direct 
result of the trauma from his tibia and fibula sustained in 
service.  

The veteran concedes that he does not wear a brace but 
contends that his condition has increased in severity and he 
should therefore receive a higher disability rating.  
However, there is no indication of nonunion of the tibia and 
fibula resulting in loose motion.  In the absence of 
nonunion, there is no basis for a higher rating.  In arriving 
at this conclusion, it should be noted that the veteran is 
separately rated for disability of the ankle and knee; 
therefore, considering those joints in evaluating the 
fracture residuals under Code 5262 would be prohibited under 
38 C.F.R. § 4.14, as previously discussed.  Accordingly, 
considering this evidence, to include evidence of functional 
loss, the Board cannot conclude that the overall disability 
picture more nearly approximates the criteria for a 40 
percent rating under Code 5262.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no evidence of recent 
hospitalization related to the disability at issue.  He 
veteran is in his late 70s and has been retired from 
employment since 1992.  

Accordingly, the Board concludes that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent for fracture of the 
right tibia and fibula, with scarring over the right tibia.  
The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2003, March 
2004, and December 2004, as well as the March 2004 statement 
of the case and July 2006 supplemental statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the March 2004 statement of the case 
and July 2006 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the February 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated December 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was notified of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim in the July 2006 supplemental statement of the case.  
The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, outpatient treatment 
records, and multiple VA examinations.  The veteran provided  
additional records and lay evidence in the form of his own 
statements.  By correspondence dated February 2003, the 
veteran indicated he had no further evidence to submit.  The 
Board finds no indication or allegation that additional 
pertinent evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.


ORDER

A disability rating greater than 20 percent for fracture of 
the right tibia and fibula, with scarring over the right 
tibia, prior to December 9, 2004 is denied.  

A disability rating greater than 30 percent for fracture of 
the right tibia and fibula, with scarring over the right 
tibia, as of December 9, 2004 is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


